Citation Nr: 1421028	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
	

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962, from June 1962 to June 1968, and from September 1968 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The evidence does not show that the Veteran's service-connected disabilities, in conjunction with his education, training and work experience, render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a June 2009 letter sent to the Veteran.

The duty to assist has also been satisfied.  The Veteran's pertinent service treatment records and post-service medical records have been secured, as well as statements by the Veteran and his representative.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran was afforded VA examinations in July 2009, August 2009 and February 2012.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his disabilities in sufficient detail to enable the Board to make a fully informed evaluation of this claim.  The examinations commented on the impact of the Veteran's disabilities on his employability.  The Board finds these examinations are sufficient to make a determination on the issue of TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  TDIU

The Veteran seeks entitlement to a TDIU.  He contends that his service-connected disabilities have left him unable to find gainful employment.  

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.  

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

In this case, the Veteran has the following compensable service-connected disabilities: Type II diabetes mellitus rated at 20 percent; degenerative arthritis of the right ankle rated at 20 percent; postoperative impairment of the right knee rated at 10 percent; postoperative weakness of the right hand with contraction deformity rated at 10 percent; tinnitus rated at 10 percent; peripheral neuropathy of the left lower extremity rated at 10 percent; and peripheral neuropathy of the right lower extremity rated at 10 percent.  He is also service-connected for bilateral hearing loss, onychomycosis and a scar on his right hand, all of which are rated as noncompensable.  His total combined service-connected disability rating is 70 percent.  

The question thus presented by this appeal is whether the Veteran in connection with his TDIU claim of May 2009 is shown to have been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Evidence of record shows that the Veteran has been unemployed during the entire period on appeal and last worked in February 2003.  In his May 2009 claim for TDIU benefits, he indicated that during the last year he worked, the Veteran was employed as a letter carrier for the U.S. Postal Service.  He reported that the most he ever earned in one year was $48,500.  He reports being a high school graduate with two years of college level education.  The Veteran stated that he became too disabled to work in January 2006 due to symptoms of his service-connected disabilities.  The Veteran maintains that his service-connected disabilities prevent him from being gainfully employed.  

The Veteran was afforded a VA examination in July 2009, and the examiner was asked to comment on the impact of the Veteran's service-connected disabilities on his employability.  The examiner noted that the Veteran was unable to lift more than 25 pounds, and was unable to repetitively lift objects from 15 to 25 pounds more than six times per hour.  The examiner also noted that the Veteran was prevented from climbing ladders, could not undergo repetitive back-bending tasks more than six times per hour and could not do any prolonged standing or walking for more than 15 minutes per hour.  Overall, the VA examiner noted that the Veteran was not considered a candidate for his previous occupation as a letter carrier, but he would be a candidate for more sedentary work if not for his nonservice-connected disabilities of cervical spine degenerative joint disease, lumbar spine strain, asthma and rheumatoid arthritis.  The VA examiner concluded that the Veteran's inability to be considered capable of meaningful employment is primarily due to these nonservice-connected disabilities.

In August 2009, the Veteran underwent a VA audio examination.  The examiner noted that without the use of hearing aids, the Veteran's hearing loss was expected to have significant impact on his daily communication functions, which will be exacerbated when in the presence of background noise such as noisy situations that have a significant demand for detailed face-to-face communication or telephone use and situations where the talker is in another room.  However, the examiner stated that with the use of VA-issued hearing aids and with reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss should not adversely impact his ability to both find and maintain gainful employment.  The examiner further noted that the Veteran reported his hearing loss did not interfere with his job performance as a mail carrier before he retired, except that he had to face co-workers in the sorting room to understand what they were saying.

In February 2012, the Veteran underwent a VA spine examination.  The examiner noted that he had mild peripheral neuropathy in the bilateral lower extremities, but that the condition would not impact his ability to work. 

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  While the Veteran asserts that he is unemployable, the examination reports of record indicate that the impact of the Veteran's service-connected disabilities would still allow him to be a candidate for more sedentary work.  The Board places greater probative weight on the medical opinion concerning the Veteran's employment capability than the Veteran's contentions as to the limitations caused by his disabilities.

Accordingly, the Board finds, based on the preponderance of evidence, that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.  Therefore, the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

A total disability rating based on individual unemployability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


